—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered January 29, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree and conspiracy in the second degree, and sentencing him to consecutive terms of 816 years to life and 2% to 8 years, respectively, unanimously affirmed.
Defendant’s claim that he was illegally sentenced to consecutive terms was a point raised in the appeal of his codefendant Juan Martinez (People v Martinez, 198 AD2d 197, lv denied 82 NY2d 927), and, for the reasons stated therein, is *730without merit. Concur—Rosenberger, J. P., Ellerin, Ross, Rubin and Williams, JJ.